Citation Nr: 0828471	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  99-18 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 through April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for 
asthma.  This issue was remanded in July 2006 in order for 
the veteran to be afforded a VA examination to determine the 
etiology of his respiratory disease.  In March 2007, a VA 
examiner opined that the veteran's "COPD/Asthma is not 
likely to be causally related to his military service," 
because the diagnosis was fourteen years after his discharge 
from service and there were no indications of respiratory 
illness at any time during service.  While this is clear 
evidence against establishing service connection on a direct 
basis under 38 C.F.R. § 3.303, the Board notes that under 
38 C.F.R. § 3.310(a), service connection may also be granted 
on a secondary basis for a disability that is proximately due 
to a service-connected disability.  

In this case, the veteran's representative has specifically 
alleged that the veteran's respiratory disease is secondary 
to the stress associated with his PTSD.  See May 2006 
Appellant's Brief.  Additionally, in 2008, the veteran 
submitted additional evidence which suggest a possible link 
between PTSD and asthma.  A review of the entire claims 
folder reveals that there is medical evidence supporting 
further investigation of this argument.  

In August 1996, a private pulmonologist submitted a report 
noting that the veteran "still has frequent attacks of 
asthma every week and also has frequent nocturnal symptoms 
although some of the latter may be due to anxiety." 
In June 1997, a private physician from the American College 
of Allergy, Asthma & Immunology stated "that any particular 
stresses in life can cause some depression of the immune 
system and...can aggravate any existing disease."  

In October 2000, the Chief of Pulmonary and Critical Care 
Medicine at the VA Medical Center in Brooklyn, New York, 
submitted a statement suggesting that the veteran's asthma 
"is exacerbated by the usual triggers including stress."  
In November of the same year a staff psychologist at the same 
facility noted in a report that the veteran "has been under 
considerable stress for many years, exhibiting symptoms of 
anxiety, depression and labored breathing.  Relaxation 
techniques and biofeedback training have been very useful in 
reducing the veteran's distress and helping him control 
associated breathing difficulties."

These suggestions by medical doctors over the years, coupled 
with the veteran's representative's May 2006 argument that 
the veteran's asthma has been aggravated by his service-
connected PTSD, warrant an opinion from a VA examiner as to 
the likelihood that the veteran's asthma is due to his 
service-connected PTSD or has increased in severity due to 
his service-connected PTSD.  In other words, the RO must 
obtain an addendum to the March 2007 examination report that 
addresses service connection for asthma secondary to the 
service connected PTSD.  38 C.F.R. § 3.310 (2007).  

Also, under 38 C.F.R. § 3.159(b), VA must notify the veteran 
of the information and evidence necessary to establish the 
claim for service connection.  In this case, the notice 
provided does not include notice of the evidence necessary to 
establish service connection on a secondary basis.  As such, 
corrective notice is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
letter which informs him of the evidence 
necessary to establish his service 
connection claim, including notice of the 
evidence necessary under 38 C.F.R. § 3.310 
for service connection on a secondary 
basis.

2.  Obtain an addendum to the March 2007 VA 
examination report.  The physician should 
be asked to review the claims file, 
including his examination report.  The 
physician should then be requested to 
provide opinions on the following: 1) 
whether it is at least as likely as not, 
that the veteran's asthma is caused by his 
service-connected PTSD, (in addressing this 
question the examiner should comment on the 
medical evidence noted in this remand and 
the medical articles submitted by the 
veteran), and 2) whether it is at least as 
likely as not that the veteran's asthma is 
aggravated by the veteran's service-
connected PTSD.  If aggravation is found, 
the examiner should identify the baseline 
level of severity of asthma, pointing to 
medical evidence before the onset of 
aggravation or the earliest medical 
evidence created at any time between the 
onset of aggravation and the current level 
of severity.  In addressing the aggravation 
question, the examiner should also identify 
any impairment which is due to the natural 
progression of the disease.  A complete 
rationale for all opinions made should be 
provided.

If the requested opinions cannot be 
provided without further diagnostic 
testing or examination, the AMC should 
scheduled what is requested by the 
physician.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




